UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7272



ORLANDO DAVID ALMOND,

                                           Petitioner - Appellant,

          versus


A. DAVID ROBINSON, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-02-208-3)


Submitted:   October 23, 2002          Decided:     November 13, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Orlando David Almond, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Orlando   David   Almond   appeals   the   district    court’s   order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

Because no second or successive petition is permitted unless the

petitioner first receives permission from this court pursuant to 28

U.S.C. § 2244(2000), the district court properly dismissed Almond’s

habeas petition.     See Almond v. Robinson, No. CA-02-208-3 (E.D.

Va.   July   17,   2002).   Accordingly,   we    deny   a   certificate   of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                 DISMISSED




                                    2